411 S.E.2d 444 (1991)
CHESAPEAKE & POTOMAC TELEPHONE COMPANY OF VIRGINIA, Appellant,
v.
Reginald D. MURPHY, Appellee.
Record No. 0438-90-4.
Court of Appeals of Virginia.
November 19, 1991.
William L. Carey, Fairfax (Eric J. Berghold, Miles & Stockbridge, on brief), for appellant.
Robert A. Mordhorst, Alexandria (Burgess & Trapeni, Fairfax, on brief), for appellee.
Before KOONTZ, C.J., and BAKER, BARROW, BENTON, COLEMAN, DUFF, MOON, ELDER and BRAY[*], JJ.
ON REHEARING EN BANC
On June 11, 1991 a panel of this Court reversed a decision of the Virginia Workers' Compensation Commission,[**] 12 Va. App. 633, 406 S.E.2d 190 (1991). A dissenting opinion was filed in the panel decision. Pursuant to Code § 17-116.02(D), the Court convened en banc on October 23, 1991, to consider the issues presented. Whereupon, the Court reverses the decision of the commission for the reasons stated in the majority panel decision.
Judges Barrow, Benton, Coleman and Elder would affirm the decision of the commission for the reasons stated in the dissenting opinion of the panel decision.
Accordingly, the stay of this Court's June 11, 1991 mandate is lifted, the decision of the commission is reversed and the claim is dismissed.
This order shall be published and certified to the Virginia Workers' Compensation Commission.
NOTES
[*]  Judge Willis did not participate in this decision.
[**]  Formerly the Industrial Commission of Virginia.